Citation Nr: 0118824
Decision Date: 08/23/01	Archive Date: 09/12/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  99-02 011	)	DATE AUG 23, 2001
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


ORDER

The following correction is made in a decision issued by the Board in this case on July 19, 2001:  

On page two, the second finding of fact is changed from, "2.  From May 13, 1997, through January 15, 1999, the veterans PTSD was productive of occupational and social impairment with deficiencies in most areas, but the veteran was unable to maintain substantially gainful employment during this period." to "2.  From May 13, 1997, through January 15, 1999, the veterans PTSD was productive of occupational and social impairment with deficiencies in most areas, but the veteran was able to maintain substantially gainful employment during this period."



		
	Shane A. Durkin
	Member, Board of Veterans Appeals


Citation Nr: 0118824	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  99-02 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating for post-
traumatic stress disorder (PTSD) in excess of 10 percent from 
May 13, 1997, through January 15, 1999, and in excess of 50 
percent from January 16, 1999.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel

INTRODUCTION

The veteran had active service from June 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which determined that a 10 percent 
disability rating was warranted for PTSD after granting 
service connection for the same.  The veteran was afforded a 
hearing before the RO hearing officer in March 1999.  
Thereafter, the hearing office granted an increased 
evaluation of 50 percent, effective January 16, 1999.  The 
veteran was also afforded a hearing before the undersigned at 
the RO in March 2001.  Transcripts of both hearings are 
contained in the record.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal has been obtained.

2.  From May 13, 1997, through January 15, 1999, the 
veteran's PTSD was productive of occupational and social 
impairment with deficiencies in most areas, but the veteran 
was unable to maintain substantially gainful employment 
during this period.

3.  As of January 16, 1999, the veteran's PTSD was manifested 
by symptoms productive of total or almost total occupational 
and social impairment.





CONCLUSIONS OF LAW

1.  From May 13, 1997, to January 15, 1999, the criteria for 
a 70 percent rating for PTSD were met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.125, 4.130, 4.132, 
Diagnostic Code 9411 (2000).

2.  As of January 16, 1999, the criteria for a 100 percent 
rating for PTSD were met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.125, 4.130, 4.132, Diagnostic Code 9411 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

The veteran filed his claim of service connection for PTSD in 
May 1997.  He indicated that he had been suffering from PTSD 
since his active service, and that he had been hospitalized 
in 1971 for PTSD at the Iron Mountain VA Medical Center 
(VAMC).  He reported that he had attempted suicide in 1996 
and that he had sought therapy subsequent to that attempt.

Three statements in support of the veteran's claim were 
received in October 1997.  A September 1997 letter from the 
Iron Mountain VAMC indicates that the veteran had been seen 
by the Post-Traumatic Clinic Team, and that he carried a 
provisional diagnosis of PTSD, chronic.  

A September 1997 letter from Eleanor Dougherty, MSW, states 
that the veteran was a patient at Marquette General 
Hospital's Upper Michigan Behavioral Health Service.  She 
indicated that the veteran had begun outpatient therapy in 
May 1996, after being discharged following a suicide attempt.  
Ms. Dougherty stated that the veteran's PTSD symptoms had 
manifested since his active service and continued to impair 
him on a social and occupational level.  His low tolerance 
for any stress was noted.  Ms. Dougherty indicated that 
therapy throughout the veteran's lifetime would assist with 
on-going life crisis issues.  

An October 1997 letter from Anthony Holzgang, M.D. states 
that the veteran had been under his supervised care, with 
primary care being provided by Ms. Dougherty, since May 1996.  
Dr. Holzgang indicated that the veteran carried a long 
history of PTSD dating back to his service discharge, and 
that his symptoms had been exacerbated by developmental 
crises including stressors at work.  A long history of 
depression was also noted.  While Dr. Holzgang stated that 
progress had been made, he also pointed out that continued 
medication and psychotherapy services were indicated to 
address the symptoms of dissociation, flashbacks, and serious 
impairment on both social and occupational levels.  He 
provided a diagnosis of chronic, severe PTSD, and moderate to 
mildly severe recurrent major depression.  He noted that the 
veteran's Global Assessment of Functioning (GAF) was 60.  

The veteran was afforded a VA examination in June 1998.  The 
examiner noted that the veteran was receiving treatment for 
his PTSD at the Iron Mountain VAMC and from a provider in his 
community.  The veteran gave a history of treatment at the 
Iron Mountain VAMC during the 1980s but discontinued therapy 
when his therapist was transferred.  He indicated that his 
symptoms worsened and that he struggled with suicidal 
thoughts.  He attempted suicide in 1996 by taking an overdose 
of his psychotropic medications, Darvon, and aspirin.  He 
reported that he had worked as a lab technician for 30 years, 
and that he hoped to retire in 1999 at age 55.  He stated 
that he had been married since 1969 and that he had three 
children.  Subjectively, the veteran reported depressive 
symptoms since the late 1960s.  He reported intrusive 
thoughts of Vietnam on a daily basis.  He complained of an 
increased startle reflex and hypervigilance, and indicated 
that he had difficulty with concentration.  He stated that he 
had difficulty becoming emotionally close to others, 
including his family.  He described episodes of intense anger 
involving the striking of inanimate objects, and admitted to 
having broken several fingers as a result.  He also stated 
that he had taken his anger out on another person at work.  
He indicated that he experienced nightmares and slept 5 to 6 
hours per night.  

On mental status examination, the veteran was fully oriented.  
Mild deficits were noted in attention and concentration.  The 
veteran reported that he used a notebook as a memory aid.  
His thought process was coherent and sequential, and thought 
content was goal directed.  No delusional thought or formal 
thought disorder was noted.  Social judgment was good, with 
no impulsivity noted.  His affect was full and he denied 
suicidal ideation.  His mood was noted to be depressed, but 
he denied feelings of hopelessness.  

The diagnoses were chronic, severe PTSD, and depressive 
disorder not otherwise specified, secondary to PTSD.  The 
examiner determined that the veteran's GAF was 65.  

Outpatient treatment records from the Iron Mountain VAMC were 
received subsequent to the September 1998 rating decision.  
They show that the veteran attended therapy sessions from 
September 1997 to September 1998.  A September 1997 treatment 
record indicates complaints of episodic depression, anger, 
trouble with concentration and focus, and episodes of panic.  
An October 1997 treatment note shows that the veteran was 
experiencing increasing stress at work and was involved in 
negotiating an "early out" retirement.  In May 1998, the 
veteran was noted to be somewhat disorganized in his 
thinking.  He also indicated that he continued to experience 
episodic depression.  

Statements from the veteran's wife and two of their adult 
children were received in February 1999.  His son wrote that 
for as long as he could remember, his father had been full of 
anger and hate towards Vietnam.  He stated that his father 
did not trust others, and that their relationship had not 
been historically good.  He noted that his father had 
difficulty focusing on tasks, and that he could not tolerate 
being alone while working on a project.  The veteran's son 
also indicated that the veteran had significant problems with 
his memory.  The veteran's daughter stated that the veteran 
had historically displayed a good deal of distrust, and that 
he was very controlling.  She related the events surrounding 
the veteran's 1996 suicide attempt.  She indicated that his 
life was, "consumed with thoughts and memories of Vietnam."  
The veteran's wife wrote that for years the family, "lived 
with a husband and father we couldn't understand or help."  
She stated that the veteran suffered long periods of 
depression, and that in stressful situations he would react 
with anger.  She noted that he had sleep disturbances, 
tossing and jerking most of the night.  She stated that the 
veteran had retired in January 1999 from his job of 30 years 
because the pressures and demands were unmanageable for him.

A letter from Dr. Holzgang was also received in February 
1999.  He noted that the veteran had made every effort to 
deal with the legacy of his Vietnam tour, pointing out 
counseling with his staff as well as through the Iron 
Mountain VAMC.  He noted that the veteran had held his job 
until his early retirement in January 1999, and stated that 
it was to the veteran's credit that he was able to continue 
working despite the "ravages" of the PTSD.  He indicated 
that the PTSD symptomatology had been extremely stressful to 
both the veteran and his family.  

The veteran was afforded a hearing before an RO hearing 
officer in March 1999.  He testified that he had retired 
early for his own well being.  He stated that he had 
difficulty interacting with others, and that he had attacked 
a subordinate at work in the past.  He indicated that he had 
taken a part-time job after his retirement, but that he had 
worked only two days.  He testified that he still had 
nightmares and sleep disturbances.  When asked about his 
relationship with his wife, the veteran indicated that they 
were getting along better since they had both started 
therapy.  He testified that he kept loaded guns in his house, 
and that he patrolled his property at dusk.  The veteran's 
wife testified that she and their children were in 
counseling.  She stated that the veteran continued to suffer 
from nightmares, and that he had recently hit her in his 
sleep.  On waking, he explained that he thought she was a 
Viet Cong trying to kill him.  She stated that the veteran is 
constantly suspicious of others and investigated every sound 
at night.  She indicated that she used to be "his 
strength," but that she had been ill and could no longer be 
as supportive as she had been in the past because of an 
illness.

A letter was received in March 1999 regarding the veteran's 
part-time work with his brother's company.  The veteran's 
brother indicated that because the work was physical and not 
mentally demanding, he felt that it would be non-threatening 
to the veteran.  He stated that the veteran had worked only 
22 hours, and that there was no definite possibility for 
future work.

A March 1999 letter from Dr. Holzgang was received by the RO 
in April 1999.  It reiterates the diagnoses of PTSD and major 
depression, and indicates that the veteran's stressors were 
severe, and that he continued to have recollections of 
Vietnam, nightmares and flashbacks.  With respect to the 
veteran's early retirement, Dr. Holzgang indicated his belief 
that the veteran was not capable of further employment, and 
that the veteran was incapable of functioning in a work-like 
environment.  

The veteran was afforded a hearing before the undersigned 
Member of the Board in March 2001.  He testified that his 
Vietnam experiences continued to haunt him.  He stated that 
he had attempted suicide in 1996 and had been in therapy 
since that time.  
He indicated that aside from brief employment with his 
brother, he had not been gainfully employed since his early 
retirement in January 1999.  He stated that he had difficulty 
interacting with others and that he had had trouble dealing 
with his coworkers.  The veteran's wife testified that he was 
incapable of working because "any little pressure" 
overwhelmed him.  She stated that the veteran had, "worked 
as hard as he could to be a husband and a father, but I 
always had to be there for him ... but I can't be his 
emotional, his psychological, his every kind of support ... 
anymore."  She testified that the veteran was incapable of 
completing tasks unless she supervised him and "kept after 
him" to see projects to completion.  She stated that the 
veteran was not capable of working and that she couldn't be 
there "to hold his hand anymore and walk him through this 
work."

At the hearing, the veteran also submitted a March 2001 
statement from Dr. Holzgang.  Dr. Holzgang discussed the 
veteran's history of private and VA treatment for his PTSD.  
He noted that the veteran had recurring distressing dreams of 
Vietnam, and that he experienced extreme psychological 
distress with exposure to cues that remind him of Vietnam.  
The veteran's estrangement from others was noted.  Dr. 
Holzgang concluded that an attempt on the veteran's part to 
return to work either full or part time would likely lead to 
an exacerbation of his symptoms.

II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet.App. 308, 312-12 (1991).  The Act essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to the 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to a higher 
evaluation for PTSD.  The RO has found the claim to be well 
grounded and has provided the veteran with a VA examination 
to determine the degree of severity of the disability.  The 
RO has obtained and the veteran has submitted pertinent 
treatment records in support of his claim.  He has not 
identified and the Board is not aware of any additional 
evidence or information which could be obtained to 
substantiate his claim.  In addition, the veteran was 
afforded a personal hearing before an RO hearing officer and 
the undersigned member of the Board.  In sum, the facts 
relevant to this claim have been properly developed and there 
is no further action which should be undertaken to comply 
with the provisions of the VCAA. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 10 percent evaluation is 
indicated when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or when symptoms are 
controlled by continuous medication.  

An evaluation of 30 percent is warranted when there exists 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as:  
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent 
events).  Id. 

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id 
A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id 

A 100 percent evaluation is applicable where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own  name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.3.

After resolving all reasonable doubt in the veteran's favor, 
the Board finds that for the period from May 13, 1997, 
through January 15, 1999, the veteran's PTSD symptomatology 
most closely approximated the criteria for a 70 percent 
disability rating.  In this regard, the Board notes that the 
veteran attempted suicide in 1996.  His problems with 
depression are well documented.  He had a low tolerance for 
stress.  He was experiencing intrusive thoughts of Vietnam on 
a daily basis.  He was also having flashbacks, nightmares and 
panic attacks.  He was hypervigilant and easily startled.  He 
also was reportedly experiencing symptoms of dissociation, 
and severe episodes of intense anger.  Deficits in attention 
and concentration were also noted.  He had difficulty 
focusing on tasks, difficulties in his relationships with 
family members, difficulty establishing emotional 
relationships with others, and difficulty working with 
others.  Reportedly, he had attacked a subordinate at work.  
Although he continued to work during this period, it was a 
struggle for him to do so and as early as October 1997 it was 
noted that he was attempting to negotiate an early 
retirement.  In essence the record shows that the symptoms of 
PTSD during this period of time were severe and productive of 
deficiencies in most areas.  

However, prior to January 16, 1999, the veteran did maintain 
gainful employment and social relationships with family 
members.  He did not manifest any of the symptoms identified 
in the rating criteria for a 100 percent rating.  Therefore, 
the disability did not more nearly approximate the criteria 
for a 100 percent rating prior to January 16, 1999. 

With respect to the period beginning January 16, 1999, the 
Board finds that the level of occupational and social 
impairment has more nearly approximated total than the level 
of impairment required for a 70 percent rating.  In reaching 
this conclusion, the Board notes that the record reflects 
that the veteran did retire from his long term employment, 
with his last date of substantially gainful employment being 
January 15, 1999.  The veteran's private psychiatrist has 
concluded that the veteran is vocationally and socially 
disabled.  Dr. Holzgang has opined that the veteran is 
incapable of further work, because he cannot function in a 
work-like environment.  The record contains testimonial 
evidence and written statements regarding the veteran's 
inability to function independently or work due to PTSD.  In 
particular, the Board found the testimony of the veteran and 
his spouse before the undersigned to be credible and 
probative of the veteran's inability to work due to PTSD 
symptomatology.  Accordingly, a 100 percent rating is 
warranted from January 16, 1999.


ORDER

A disability rating of 70 percent for PTSD is granted, for 
the period from May 13, 1997, through January 15, 1999, 
subject to the criteria governing the payment of monetary 
benefits.

A disability rating of 100 percent for PTSD is granted from 
January 16, 1999, subject to the criteria governing the 
payment of monetary benefits.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

